P. H. GLATFELTER COMPANY
2005 MANAGEMENT INCENTIVE PLAN
(as Amended and Restated Effective January 1, 2010)
Purpose of the Plan

The purpose of the Management Incentive Plan (hereinafter called the “Plan”) is
to advance the interests of the P. H. Glatfelter Company and its shareholders by
providing incentives to key employees with significant responsibility for the
success and growth of the Company. The Plan is designed to: (i) promote the
attainment of the Company’s significant business objectives; (ii) encourage and
reward management teamwork across the entire Company; and (iii) assist in the
attraction and retention of employees vital to the Company’s long-term success.

This Plan was originally established effective January 1, 2005. The Plan was
amended and restated effective January 1, 2008 to conform its provisions to the
requirements of Section 409A of the Internal Revenue Code (“Code”) and the final
regulations thereunder. The Plan is amended and restated again, effective as of
January 1, 2010.

Definitions

For the purpose of the Plan, the following definitions shall apply:

“Board” means the Board of Directors of the Company.

“Code” means the Internal Revenue Code of 1986, as amended, including any
successor law thereto.

“Committee” means the Compensation Committee of the Board, or such other
committee as is appointed or designated by the Board to administer the Plan, in
each case which shall be comprised solely of two or more “outside Directors” (as
defined under Section 162(m) of the Code and the regulations promulgated
thereunder).

“Company” means P. H. Glatfelter Company and any subsidiary entity or affiliate
thereof.

“Participant” means any person who has satisfied the eligibility requirements
set forth in Paragraph 4 and who has been selected to participate in the Plan by
the Committee.

“Performance Goal” means, in relation to any Performance Period, the level of
performance that must be achieved with respect to a Performance Measure.

“Performance Measures” means any one or more of the following performance
criteria, either individually, alternatively or in any combination, and subject
to such modifications as specified by the Committee, applied to either the
Company as a whole or to a business unit or subsidiary entity thereof, either
individually, alternatively or in any combination, and measured over a period of
time including any portion of a year, annually or cumulatively over a period of
years, on an absolute basis or relative to a pre-established target, to previous
years’ results or to a designated comparison group, in each case as specified by
the Committee: cash flow; cash flow from operations; earnings (including
earnings before interest, taxes, depreciation, and amortization, and pension
income or expense, or some variation thereof); earnings per share, diluted or
basic; earnings per share from continuing operations; net asset turnover;
inventory turnover; capital expenditures; debt; net debt; debt reduction;
working capital; return on investment; return on sales; net or gross sales;
market share; economic value added; cost of capital; change in assets; expense
reduction levels; productivity; delivery performance; safety record; stock
price; return on equity; total stockholder return; return on capital; return on
assets or net assets; revenue; income or net income; operating income or
operating net income; operating profit or net operating profit; gross margin,
operating margin or profit margin; and completion of acquisitions, sales of
significant assets, business expansion, product diversification and other
non-financial operating and management performance objectives. The Committee may
determine that certain adjustments shall apply, in whole or in part, in such
manner as specified by the Committee, to exclude the effect of any of the
following events that occur during a Performance Period, provided that if an
award is intended to constitute performance-based compensation within the
meaning of Section 162(m) of the Code, such adjustments shall be applied
consistent with the requirements of that Code section and tax regulations
thereunder: the impairment of tangible or intangible assets; litigation or claim
judgments or settlements; the effect of changes in tax law, accounting standards
or principles or other such laws or provisions affecting reported results;
accruals for reorganization and restructuring programs, including but not
limited to reductions in force and early retirement incentives; currency
fluctuations; and any extraordinary, unusual, infrequent or non-recurring items,
including, but not limited to, such items described in management’s discussion
and analysis of financial condition and results of operations or the financial
statements and notes thereto appearing in the Company’s annual report to
shareowners for the applicable year.

“Performance Period” means, in relation to any award, the calendar year or other
period for which a Participant’s performance is being calculated, with each such
period constituting a separate Performance Period.

“Total and Permanent Disability” means: (1) if the Participant is insured under
a long-term disability insurance policy or plan which is paid for by the
Company, the Participant is totally disabled under the terms of that policy or
plan; or (2) if no such policy or plan exists, the Participant shall be
considered to be totally disabled as determined by the Committee.

“Retirement” means retirement of an employee: (1) as defined under any
retirement plan of the Company which is qualified under Section 401 of the Code;
or (2) as determined by the Committee.

Administration of the Plan

The management of the Plan shall be vested in the Committee; provided, however,
that all acts and authority of the Committee pursuant to this Plan shall be
subject to the provisions of the Committee’s Charter, as amended from time to
time, and such other authority as may be delegated to the Committee by the
Board. The Committee may, with respect to Participants for whom awards are not
intended to be performance-based compensation subject to Section 162(m) of the
Code, delegate such of its powers and authority under the Plan to the Company’s
officers as it deems necessary or appropriate. In the event of such delegation,
all references to the Committee in this Plan shall be deemed references to such
officers as it relates to those aspects of the Plan that have been delegated.

Subject to the terms of the Plan, the Committee shall, among other things, have
full authority and discretion to determine eligibility for participation in the
Plan, make awards under the Plan, establish the terms and conditions of such
awards (including the Performance Goal(s) and Performance Measure(s) to be
utilized) and determine whether the Performance Goals applicable to any
Performance Measures for any awards have been achieved. The Committee’s
determinations under the Plan need not be uniform among all Participants, or
classes or categories of Participants, and may be applied to such Participants,
or classes or categories of Participants, as the Committee, in its sole and
absolute discretion, considers necessary, appropriate or desirable; provided
however, that the Committee shall not exercise its authority and discretion to
waive the satisfaction of the applicable Performance Goal(s) or Performance
Measure(s). The Committee is authorized to interpret the Plan, to adopt
administrative rules, procedures, regulations, and guidelines for the Plan
(including without limitation procedures for the exercise of its discretion to
determine whether Performance Goals have been met and/or to reduce the amount of
awards as set forth in Section 5(d)), and may correct any defect, supply any
omission or reconcile any inconsistency or conflict in the Plan or in any award.
All determinations by the Committee shall be final, conclusive and binding on
the Company, the Participant and any and all interested parties.

Subject to the provisions of the Plan, the Committee will have the authority and
discretion to determine the extent to which awards under the Plan will be
structured to conform to the requirements applicable to performance-based
compensation as described in Section 162(m) of the Code, and to take such
action, establish such procedures, and impose such restrictions at the time such
awards are granted as the Committee determines to be necessary or appropriate to
conform to such requirements. Notwithstanding any provision of the Plan to the
contrary, if an award under this Plan is intended to qualify as
performance-based compensation under Section 162(m) of the Code and the
regulations issued thereunder and a provision of this Plan would prevent such
award from so qualifying, such provision shall be administered, interpreted and
construed to carry out such intention (or disregarded to the extent such
provision cannot be so administered, interpreted or construed).

Notwithstanding any provision of the Plan to the contrary, if any benefit
provided under this Plan is subject to the provisions of Section 409A of the
Code and the regulations issued thereunder, the provisions of the Plan shall be
administered, interpreted and construed in a manner necessary to comply with
Section 409A and the regulations issued thereunder (or disregarded to the extent
such provision cannot be so administered, interpreted, or construed.)

Participation in the Plan

Participation in the Plan is limited to officers and key employees of the
Company who have significant responsibility for corporate, business segment or
facility-based operations and who are selected by the Committee for
participation in the Plan. Nothing herein contained shall be construed as giving
any employee the right to participate in the Plan.

Incentive Compensation Awards

The Committee may, in its discretion, from time to time make awards to persons
eligible for participation in the Plan pursuant to which the Participant will
earn cash compensation. The amount of a Participant’s award may be based on a
percentage of such Participant’s salary or such other methods as may be
established by the Committee. Each award shall be communicated to the
Participant, and shall specify, among other things, the terms and conditions of
the award and the Performance Goals to be achieved. In no event may an award
paid under the Plan to any Participant for any Performance Period exceed USD
$2,000,000.

With respect to awards that are intended to be performance-based compensation
under Section 162(m) of the Code, each award shall be conditioned upon the
Company’s achievement of one or more Performance Goal(s) with respect to the
Performance Measure(s) established by the Committee. With respect to such
awards, no later than ninety (90) days after the beginning of the applicable
Performance Period, the Committee shall establish in writing the Performance
Goals, Performance Measures and the amount(s) or objective method(s) for
computing the amount(s) of compensation which will be payable under the Plan to
each Participant if the Performance Goals established by the Committee are
attained; provided however, that for a Performance Period of less than one year,
the Committee shall take any such actions prior to the lapse of 25% of the
Performance Period. At the time the Committee determines the Performance
Goal(s)/Performance Measure(s) for a Performance Period, in addition to
establishing minimum Performance Goals below which no compensation shall be
payable pursuant to an award, the Committee, in its discretion, may create a
performance schedule under which an amount less than or more than the target
award may be paid so long as the Performance Goals have been achieved.

The Committee, in its sole discretion, may also establish such additional
restrictions or conditions that must be satisfied as a condition precedent to
the payment of all or a portion of any awards. Such additional restrictions or
conditions shall be established no later than the date the Committee determines
the Performance Goal(s)/Performance Measure(s) for a Performance Period. Such
additional restrictions or conditions need not be performance-based and may
include, among other things, the receipt by a Participant of a specified annual
performance rating, a vesting requirement of continued employment by the
Participant until a date which may be beyond the end of a Performance Period,
and/or the achievement of specified performance goals by the Company, business
unit or Participant.

Furthermore and notwithstanding any provision of this Plan to the contrary, the
Committee, in its sole discretion, may reduce the amount of any award to a
Participant if it concludes that such reduction is necessary or appropriate
based upon: (i) an evaluation of such Participant’s performance;
(ii) comparisons with compensation received by other similarly situated
individuals working within the Company’s industry; (iii) the Company’s financial
results and conditions; or (iv) such other factors or conditions that the
Committee deems relevant. Notwithstanding any provision of this Plan to the
contrary, the Committee shall not use its discretionary authority, with respect
to any award that is intended to be performance-based compensation under Section
162(m) of the Code, to increase, directly or indirectly, the amount of a payment
to any individual above which it would be based on the pre-established
Performance Goal(s) in the absence of such exercise of discretion.

Payment of Individual Incentive Awards

Awards shall be paid as promptly as practicable (but in no event later than 21/2
months after the close of the fiscal year in which the Performance Period ends)
after the Company’s certified public accountants have completed their
examination of the Company’s year-end consolidated financial statements and the
Committee has certified in writing the extent to which the applicable
Performance Goals and any other material terms have been achieved. For purposes
of this provision, and for so long as the Code permits, the approved minutes of
the Committee meeting in which the certification is made shall be treated as
written certification.

Notwithstanding paragraph (a) above, in the event the Committee had, at the time
the award was granted, imposed a vesting requirement of continued employment
until a specified date before the award can be paid, the award shall be paid as
soon as practicable after the last to occur of (i) the payment date described in
paragraph (a) or (ii) the vesting date, but in no event later than 21/2 months
following the close of the fiscal year in which the later of (i) or (ii) occurs.

Participants who have terminated employment with the Company prior to the end of
a Performance Period for any reason other than death, Retirement or Total and
Permanent Disability, shall forfeit any and all rights to payment under any
awards then outstanding under the terms of the Plan and shall not be entitled to
any cash payment for such period. Unless otherwise determined by the Committee,
if a Participant’s employment with the Company should terminate during a
Performance Period by reason of death, Retirement or Total and Permanent
Disability, the Participant’s award shall be prorated to reflect the period of
service prior to his/her death, Retirement or Total and Permanent Disability,
and shall be paid either to the Participant or, as appropriate, the
Participant’s estate, provided and subject to the Committee’s certification that
the applicable Performance Goals and Performance Measures have been met. No
award hereunder shall be paid in the absence of the Committee’s certification
that the applicable Performance Goal(s) and Performance Measure(s) have been
met.

Amendment or Termination of the Plan

While the Company intends that the Plan shall continue in force from year to
year, the Company reserves the right by action of its Board of Directors, or the
Committee, to amend, modify or terminate the Plan, at any time; provided,
however, that no such modification, amendment or termination shall, without the
consent of the Participant, materially adversely affect the rights of such
Participant to any payment that has been determined by the Committee to be due
and owing to the Participant under the Plan but not yet paid.

Notwithstanding the foregoing or any provision of the Plan to the contrary, the
Committee may at any time (without the consent of the Participant) modify, amend
or terminate any or all of the provisions of this Plan to the extent necessary
to conform the provisions of the Plan with Section 409A of the Code regardless
of whether such modification, amendment, or termination of the Plan shall
adversely affect the rights of a Participant under the Plan.

Rights Not Transferable

A Participant’s rights under the Plan may not be assigned, pledged, or otherwise
transferred except, in the event of a Participant’s death, to the Participant’s
designated beneficiary, or in the absence of such a designation, by will or by
the laws of descent and distribution.

Funding

The Plan is not funded and all awards payable hereunder shall be paid from the
general assets of the Company. No provision contained in this Plan and no action
taken pursuant to the provisions of this Plan shall create a trust of any kind
or require the Company to maintain or set aside any specific funds to pay
benefits hereunder. To the extent a Participant acquires a right to receive
payments from the Company under the Plan, such right shall be no greater than
the right of any unsecured general creditor of the Company.

Withholdings

The Company shall have the right to withhold from any awards payable under the
Plan or other wages payable to a Participant such amounts sufficient to satisfy
federal, state and local tax withholding obligations arising from or in
connection with the Participant’s participation in the Plan and such other
deductions as may be authorized by the Participant or as required by applicable
law.

No Employment or Service Rights

Nothing contained in the Plan shall confer upon any Participant any right with
respect to continued employment with the Company (or any of its affiliates) nor
shall the Plan interfere in any way with the right of the Company (or any of its
affiliates) to at any time reassign the Participant to a different job, change
the compensation of the Participant or terminate the Participant’s employment
for any reason.

Other Compensation Plans

Nothing contained in this Plan shall prevent the Company from adopting other or
additional compensation arrangements for employees of the Company.

Governing Law

The Plan shall be governed by and construed in accordance with the laws of the
Commonwealth of Pennsylvania, without giving effect to its conflict of law
provisions.

Effective Date

The Plan was originally effective January 1, 2005, with its material terms
approved by the Company’s shareholders. It was previously amended and restated
effective January 1, 2008 to reflect the provisions of Section 409A of the
Internal Revenue Code and the final regulations thereunder. It is hereby amended
and restated again effective as of January 1, 2010.

• * *

Pursuant to authority granted to William T. Yanavitch, Vice President of Human
Resources and Administration, in resolutions of the Board of Directors adopted
March 3, 2010, the foregoing amended and restated 2005 Management Incentive Plan
is adopted this 3rd day of March, 2010, to be effective upon approval of by the
Company’s shareholders which is expected to be on May 5, 2010.

P.H. GLATFELTER COMPANY

By:/s/ William T. Yanavitch
William T. Yanavitch, Vice President of
Human Resources and Administration

